UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MarkOne) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No. 000-27147 CelLynx Group, Inc. (Exact name of registrant as specified in it charter) Nevada 95-4705831 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 25910 Acero, Suite 370 Mission Viejo, California 92691 (Address of principal executive offices) (949) 305-5290 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registranthas submittedelectronicallyand posted on its corporate Web site, if any, every Interactive Data File requiredto be submittedand posted pursuant to Rule 405 of RegulationS-T during the preceding12 months(or for such shorter period that the registrant was required to submit and post such files) Yes x
